Exhibit 10.4
(CELANESE CORPORATION LOGO) [y71871y7187100.gif]
 
AGREEMENT AND GENERAL RELEASE
 
Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer” or
“Company”), 1601 West LBJ Freeway, Dallas, Texas 75234 and William P. Antonace,
his heirs, executors, administrators, successors, and assigns (“Employee”),
agree that:
 
1. Last Day of Employment (Separation Date).  The last day of employment with
Celanese is February 29, 2008.
 
2. Consideration.  In consideration for signing this Agreement and General
Release and compliance with the promises made herein, Employer and Employee
agree:
 
a. Voluntary Resignation.  Employee agrees to voluntarily resign from the
Employer effective February 29, 2008.
 
b. Separation Pay.  Pursuant to the terms of your offer letter dated April 6,
2007, the Company will pay your base salary plus target bonus for a period of
one (1) year; or a total payment of $467,500, minus lawful deductions. Such
amount shall be paid in substantially equal (bi-weekly) installments that
commence for the period beginning March 1, 2008 and ending February 28, 2009,
subject to execution of this Agreement.
 
c. Bonus.  To the extent the Employer pays bonuses under its bonus plan for
2007, Employee will receive a bonus payout for 2007. The 2007 bonus payout will
be based on Company and Employee’s individual performance, where the final
amount paid will be based on a 0.5 modifier. The 2007 bonus payout will be
$109,009, minus lawful deductions and will be paid at the same time as other
similarly situated executives receive their 2007 bonus payouts, which is
currently planned for March 14, 2008. Employee will not receive a performance
bonus payout for 2008.
 
d. Restricted Stock Unit Grant.  With respect to the Performance-Based
Restricted Stock Unit (RSU) Agreement made effective between the Company and the
Employee as of April 25, 2007, Employee will be eligible to vest in not more
than 7,680 RSUs pursuant to section 3(d)(ii) of such RSU agreement, as if
employment with the Company was terminated without Cause (as defined in the RSU
agreement) effective February 29, 2008, in the amounts and on the vesting dates
outlined in the attached Exhibit “A”, where the actual number of eligible RSUs
that ultimately vest on each vesting date will be determined based on the extent
to which the Performance Targets are achieved for such Performance Period
according to the terms and conditions of the RSU agreement.
 
e. Relocation Costs.  Employer waives any obligation for the Employee to
reimburse the Company for relocation costs paid by the Company.
 
f. 401(k) Vesting.  As of January 1, 2008, Employee is vested in the Company
401(k).
 
g. Unused Vacation.  The Employer will pay to Employee wages for prorated unused
vacation for 2008 and any vacation carried over from 2007.
 
h. Company Benefit Plans.  Healthcare & dental coverage will continue until the
last day of the month in which Employee separates, in this case February 29,
2008, according to Employee’s current health & dental plan elections. All other
normal company programs (e.g., life insurance, long term disability, 401(k)
contributions, etc.) will continue through the date of resignation.
 
i. COBRA Coverage.  The Employer will pay the Employee’s healthcare & dental
COBRA premiums for a period of three (3) months following the date of
resignation, or through May 31, 2008. Thereafter, Employee shall be entitled to
continue receiving such healthcare & dental plan coverage via COBRA for the
remainder of the COBRA period at Employee’s expense.


1



--------------------------------------------------------------------------------



 



j. Outplacement Services.  The Employer will pay the cost for Employee to
participate in the Executive Job Search Program offered by Challenger, Gray &
Christmas for outplacement services for a period of up to one year following the
date of resignation, or through February 28, 2009.
 
k. Unemployment.  Employer will not contest any unemployment claims made by the
Employee.
 
l. Return of Company Property.  Employee will surrender to Employer, on his last
day of employment, all company materials, including, but not limited to his
company car, laptop computer, phone, credit card, calling cards, etc. Employee
will be responsible for resolving any outstanding balances on the company credit
card.
 
3. No Consideration Absent Execution of this Agreement.  Employee understands
and agrees that he/she would not receive the monies and/or benefits specified in
Paragraph “2” above, unless the Employee signs this Agreement and General
Release on the signature page without having revoked this Agreement and General
Release pursuant to paragraph 15 below and the fulfillment of the promises
contained herein.
 
4. General Release of Claims.  Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., U.K. and Germany, the Employer, its
parent corporation, affiliates, subsidiaries, divisions, predecessors,
successors and assigns and the current and former employees, officers, directors
and agents thereof (collectively referred to throughout the remainder of this
Agreement as “Employer”), of and from any and all claims, known and unknown,
asserted and unasserted, Employee has or may have against Employer as of the
date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:
 

  •  Title VII of the Civil Rights Act of 1964, as amended;     •  The Civil
Rights Act of 1991;     •  Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •  The Employee Retirement Income Security Act of
1974, as amended;     •  The Immigration Reform and Control Act, as amended;    
•  The Americans with Disabilities Act of 1990, as amended;     •  The
Age Discrimination in Employment Act of 1967, as amended;     •  The Workers
Adjustment and Retraining Notification Act, as amended;     •  The Occupational
Safety and Health Act, as amended;     •  The Sarbanes-Oxley Act of 2002;     • 
The Texas Civil Rights Act, as amended;     •  The Texas Minimum Wage Law, as
amended;     •  Equal Pay Law for Texas, as amended;     •  Any other federal,
state or local civil or human rights law, or any other local, state or federal
law, regulation or ordinance; or any law, regulation or ordinance of a foreign
country, including but not limited to the Federal Republic of Germany and the
United Kingdom.     •  Any public policy, contract, tort, or common law.     • 
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the U.K. and Germany.     • 
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

 
5. Affirmations.  Employee affirms that he/she has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against
Employer in any forum or form. Provided, however, that the foregoing does not
affect any right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”),


2



--------------------------------------------------------------------------------



 



subject to the restriction that if any such charge is filed, Employee agrees not
to violate the confidentiality provisions of this Agreement and Employee further
agrees and covenants that should he/she or any other person, organization, or
other entity file, charge, claim, sue or cause or permit to be filed any charge
with the EEOC, civil action, suit or legal proceeding against the Employer
involving any matter occurring at any time in the past, Employee will not seek
or accept any personal relief (including, but not limited to, monetary award,
recovery, relief or settlement) in such charge, civil action, suit or
proceeding.
 
Employee further affirms that he/she has reported all hours worked as of the
date of this release and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
he/she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him/her, except as
provided in this Agreement and General Release. Employee furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the Family
and Medical Leave Act.
 
6. Confidentiality.  Employee and Employer agree not to disclose any information
regarding the existence or substance of this Agreement and General Release,
except to his spouse, tax advisor, and an attorney with whom Employee chooses to
consult regarding his consideration of this Agreement and General Release.
 
Employee agrees and recognizes that any knowledge or information of any type
whatsoever of a confidential nature relating to the business of the Employer or
any of its subsidiaries, divisions or affiliates, including, without limitation,
all types of trade secrets, client lists or information, employee lists or
information, information regarding product development, marketing plans,
management organization, operating policies or manuals, performance results,
business plans, financial records, or other financial, commercial, business or
technical information (collectively “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Employer at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee.
Employee further agrees not to divulge to anyone (other than the Employer or any
persons employed or designated by the Employer), publish or make use of any such
Confidential Information without the prior written consent of the Employer,
except by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency.
 
7. Non-competition/Non-solicitation.  Employee acknowledges and recognizes the
highly competitive nature of the business of the Employer. Without the express
written permission of Celanese, for a period of (52) weeks, following the
Effective Date (the “Restricted Period”), Employee acknowledges and agrees that
he/she will not: (i) directly or indirectly solicit sales of like products
similar to those produced or sold by Employer; or (ii) directly engage or become
employed with any business that competes with the business of Celanese,
including but not limited to: direct sales, supply chain, marketing, or
manufacturing for a producer of products similar to those produced or licensed
by Celanese. In addition, for (2) years, Employee will not directly or
indirectly solicit employees of Celanese for employment. However, nothing in
this provision shall restrict Employee from owning, solely as an investment,
publicly traded securities of any company which is engaged in the business of
Celanese if Employee (i) is not a controlling person of, or a member of a group
which controls; and (ii) does not, directly or indirectly, own 5% or more of any
class of securities of any such company.
 
8. Governing Law and Interpretation.  This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of Texas,
without regard to its conflict of laws provision. In the event the Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm that either may institute an action to specifically enforce
any term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.
 
9. Non-admission of Wrongdoing.  The parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at anytime for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.


3



--------------------------------------------------------------------------------



 



10. Neutral Reference.  If contacted by another organization, the Employer will
only provide dates of employment and that the Employee voluntarily resigned from
the Company.
 
11. Non-Disparagement.  Employee agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Employer, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Employer’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Employee, his reputation
and/or his business.
 
12. Future Cooperation after Separation Date.  After separation, Employee agrees
to make reasonable efforts to assist Company including but not limited to:
assisting with transition duties, assisting with issues that arise after
separation of employment and assisting with the defense or prosecution of any
lawsuit or claim. This includes but is not limited to providing deposition
testimony, attending hearings and testifying on behalf of the Company. The
Company will reimburse Employee for reasonable time and expenses in connection
with any future cooperation after the separation date. Time and expenses can
include loss of pay or using vacation time at a future employer. The Company
shall reimburse the Employee within 30 days of remittance by Employee to the
Company of such time and expenses incurred, but in no event later than the end
of the Employee’s tax year following the tax year in which the Employee incurs
such time and expenses and such reimbursement obligation shall remain in effect
for five years and the amount of expenses eligible for reimbursement hereunder
during Employee’s tax year will not affect the expenses eligible for
reimbursement in any other tax year.
 
13. Injunctive Relief.  Employee agrees and acknowledges that the Employer will
be irreparably harmed by any breach, or threatened breach by him of this
Agreement and that monetary damages would be grossly inadequate. Accordingly, he
agrees that in the event of a breach, or threatened breach by him of this
Agreement the Employer shall be entitled to apply for immediate injunctive or
other preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.
 
14. Review Period.  Employee is hereby advised he has until March 21, 2008,
twenty-one (21) calendar days, to review this Agreement and General Release and
to consult with an attorney prior to execution of this Agreement and General
Release. Employee agrees that any modifications, material or otherwise, made to
this Agreement and General Release do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period.
 
15. Revocation Period and Effective Date.  In the event that Employee elects to
sign and return to the Company a copy of this Agreement, he/she has a period of
seven (7) days (the “Revocation Period”) following the date of such execution to
revoke this Agreement and General Release, after which time this agreement will
become effective (the “Effective Date”) if not previously revoked. In order for
the revocation to be effective, written notice must be received by the Company
no later than close of business on the seventh day after the Employee signs this
Agreement and General Release at which time the Revocation Period shall expire.
 
16. Amendment.  This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
 
17. Entire Agreement.  This Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior obligation
of the Employer to the Employee. Employee acknowledges that he/she has not
relied on any representations, promises, or agreements of any kind made to
him/her in connection with his decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.
 
18. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE/SHE HAS
OR MIGHT HAVE AGAINST EMPLOYER.


4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below.
 

     
EMPLOYEE:
  Celanese Corporation:      
By: 
/s/  
William P. Antonace



 
By: 
/s/  
Kevin Rogan



     
Date: March 21, 2008



  Date: March 28, 2008






5



--------------------------------------------------------------------------------



 



EXHIBIT A
 
Calculation of the Restricted Stock Units (RSUs) Eligible for Vesting for
William P. Antonace:
 

                                              Calculation of RSUs Eligible for
Vesting             Eligible RSUs
                Eligible RSUs
       
Performance Period
  before Separation     Numerator     Denominator     upon Separation(1)    
Vesting Date
   
April 25, 2007 to September 30, 2008
    4,687 RSUs       12       17       3,308 RSUs       October 1, 2008  
April 25, 2007 to September 30, 2009
    4,687 RSUs       12       29       1,939 RSUs       October 1, 2009  
April 25, 2007 to September 30, 2010
    4,688 RSUs       12       41       1,372 RSUs       October 1, 2010  
April 25, 2007 to September 30, 2011
    4,688 RSUs       12       53       1,061 RSUs       October 1, 2011  
Total
    18,750 RSUs                       7,680 RSUs          


 

 
Note:
 

(1) Pursuant to the Performance-Based Restricted Stock Unit (RSU) Agreement made
effective between the Company and William P. Antonace as of April 25, 2007, the
percentage of RSUs eligible to vest at the end of each Performance Period shall
be determined as if employment with the Company was terminated without Cause
effective February 29, 2008, and where the actual number of eligible RSUs that
ultimately vest on each vesting date will be determined based on the extent to
which the Performance Targets are achieved for such Performance Period according
to the terms and conditions of the RSU agreement.


6